IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                               AT KNOXVILLE

MICHAEL KING,                                              )    Docket No.: 2015-03-0176
         Employee,                                         )
v.                                                         )    State File Number: 25056-2015
POTTER SOUTH EAST, LLC,                                    )
         Employer,                                         )    Judge Pamela B. Johnson
And                                                        )
FRANK WINSTON CRUM INS. CO.,                               )
         Insurance Carrier.                                )


                     EXPEDITED HEARING ORDER
         DENYING MEDICAL AND TEMPORARY DISABILITY BENEFITS


        This matter came before the undersigned Workers' Compensation Judge on the
Request for Expedited Hearing filed by the Employee, Michael King, pursuant to
Tennessee Code Annotated section 50-6-239 (2015). The central legal issues are (1)
whether Mr. King sustained an injury arising primarily out of and in the course and scope
of his employment with the Employer, Potter South East, LLC; (2) whether Mr. King is
entitled to past or future medical benefits; and (3) whether Mr. King is entitled to past or
future temporary disability benefits. For the reasons set forth below, the Court finds Mr.
King failed to demonstrate that he is likely to pr vail at a bearing on th m rits on the
issues of compensability and entitlement to med ical and temporary disability bene.tit . 1

                                               History of Claim

       Mr. King is a twenty-two-year-old resident of Scott County, Tennessee. Mr. King
completed the eleventh grade, but did not obtain a GED or high school diploma. Mr.
King denied any vocational or specialized training. Mr. King previously worked as a
diesel mechanic.                                                           ·

     Potter South East employed Mr. King as a construction laborer. (T.R. 1.) On
November 11, 2014, Mr. King worked on the expansion project located at exit 407 on
1
  A complete listing of the technical record and exhibits admitted at the Expedited Hearing is attached to this Order
as an appendix.

                                                          1
Interstate I-40 in Sevier County, Tennessee. (Ex. 1.) Mr. King testified his job
responsibilities on that date included laying rebar on a bridge and pouring paraffin walls.
While carrying a bundle of rebar with two coworkers, Mr. King testified he tripped and
fell ten feet, landing on his right shoulder and right side of his neck. See also Ex.l. He
proceeded to roll another ten to fifteen feet down an embankment. !d. He testified he felt
pain immediately after the fall, which he described "felt like I tore muscle off the bone
and felt something pop in my shoulder and my neck." Mr. King then told David Strunk,
who instructed Mr. King to try to complete the workday.

      At the time of his fall, Mr. King testified he wore a safety harness. He testified he
"wasn't to the point of tying off' and "there's nothing sitting there, it was wide open."

        Mr. King testified he continued working and began shoveling concrete, when he
felt a tearing sensation between in his shoulder blades and into his right arm. See also
Ex. 1. He went to David Strunk and advised him that he "was done for the day." He sat
for two hours until the workday concluded and rode back to the Potter South East job site
with David Strunk and Charles Smith. He did not submit a written report of his work
InJury.

        Dwayne Potter, the owner of Potter South East, testified by affidavit that Mr. King
never reported any work-related injuries during his employment. (Ex. 3.) He also
testified that none of the other approximately twenty men working in the area reported
witnessing Mr. King fall. !d. Mr. Potter additionally testified, pursuant to company
policy, an employee working more than six feet off the ground must wear a harness and
"tie off." !d. Mr. Potter indicated Potter South East consistently enforced this rule
without exception. !d.

       Robert Potter, the Project Superintendent, testified by affidavit that he did not
witness Mr. King fall. (Ex. 2.) He also denied that Mr. King told him he fell. !d. He
further indicated that none of the other approximately twenty men working on the project
on that date reported witnessing Mr. King fall or otherwise injure himself. !d.

       Rocky Sexton, a Potter South East employee, testified by affidavit that he did not
witness Mr. King fall and Mr. King did not tell him that he fell. (Ex. 5.) Mr. Sexton
further testified that he "would likely have seen it or heard about [Mr. King's fall]." !d.
Mr. Sexton confirmed that Potter South East trained and required its employees to wear a
harness and "tie off' when working at heights above six feet, which Potter South East
consistently enforced. !d.

        David Strunk, Mr. King's supervisor, testified by affidavit that he did not witness
Mr. King fall and Mr. King did not report to him that he fell. (Ex. 6.) Mr. Strunk further
testified that, had Mr. King fallen, he would have seen it or heard about it. !d. Mr.
Strunk also confirmed Potter South East's requirement that employees wear harnesses

                                            2
    and "tie-off' if working above six feet. !d. Mr. Strunk indicated if Mr. King properly
    wore a harness and tied-off, then he would not have fallen as alleged. !d. Mr. Strunk
    additionally testified Mr. King "personally told me that he had a preexisting shoulder
    condition and stated that it would not impair his ability to work." !d.

           Mr. King testified he sought treatment on the day of the alleged incident in the
    emergency department of Pioneer Hospital of Scott County. However, the Court was not
    presented with any records from a November 11, 2014 emergency room visit.

           The records reflect that Mr. King sought treatment with his primary care
    physician, Dr. Gary R. Phillips, on November 13, 2014. 2 (Ex. 4 at 24.) Mr. King
    reported right shoulder pain, indicating he "injured shoulder [T]uesday shoveling
    concrete. Felt something tear. Pt had to quit job." !d.

       Mr. King returned to see Dr. Phillips on November 24, 2014, for follow-up of his
right shoulder. !d. at 28. Dr. Phillips noted, "Patient idid [sic] not experience trama [sic]
but was shoveling materials and heard something make a sound in his shoulder." !d. at
31.

        On December 15, 2014, Mr. King saw Dr. Phillips for right shoulder pain and to
discuss his medication and work release. !d. at 33. Mr. King advised Dr. Phillips that he
wanted to return to work. !d. at 34. Dr. Phillips released Mr. King to return to work with
no lifting greater than twenty pounds for six weeks. !d. at 36.

       Mr. King sought emergency care from Pioneer Community Hospital (PCH) on
December 22, 2014. !d. at 103. He reported chest pain and chest discomfort with sudden
onset in hours prior to visit. !d. The emergency room triage nurse noted, "Chest pain and
SOB that started at 1930. Pt states he also has a Rt shoulder injury that he is still
recovering from that happened in November." !d. at 108. The attending physician
assigned restrictions of no lifting. !d. at 114-116. The attending physician's primary
diagnosis was painful respiration with secondary diagnoses of thoracic sprain and
unspecified environmental and accidental causes. !d. at 121.

        On January 7, 2015, Mr. King returned to the PCH emergency room for chest
pain. !d. at 87. Mr. King reported "Right sided Chest/shoulder pain with shortness of
breath x 1 hour. States this has been ongoing issue since November." !d. at 91. The
attending physician recommended Mr. King see an orthopedic physician for evaluation of
his right shoulder. !d. at 99.

       Mr. King went back to the PCH emergency room on January 10, 2015, for chest
pain and chest discomfort. !d. at 75. Mr. King reported sharp pain with radiation into his

2
    The Court notes that November 13,2014, was a Thursday.

                                                        3
shoulder due to a recent injury. !d. at 76. The emergency room triage nurse noted "Seen
here several days ago for same. Right anterior rib pain radiating to right shoulder. On
going [sic] problem since fall in November." !d. at 81.

       Mr. King went to the PCH emergency room on February 4, 2015, with complaints
of pain in his right shoulder, arm, elbow, and hand. !d. at 58. He denied a recent injury
and described his symptoms as mild. ld. The hospital records listed the "occurrence"
date as November 12, 2014. !d. at 72. The attending physician diagnosed pain in joint,
shoulder region, and pain in joint, forearm. !d. at 73.

      On February 12, 2015, EMS transported Mr. King by ambulance to the PCH
emergency room with complaints "altered sensation" in the right arm. !d. at 61. Mr.
King denied a recent injury and described his symptoms as mild. !d.

       Mr. King saw Nurse Practitioner Katrina Aberdeen with Family Orthopedic Clinic
on March 13, 2015, for a right shoulder problem. !d. at 6. Mr. King reported the date of
onset as November 2014. !d. at 7. He advised, "[H]e has been to the ER 3 times for arm
pain. [H]e fell off a bridge initially. [H]e feels electric shocks down his arm with
numbness in his little and ring finger." !d. Nurse Aberdeen further noted, "I suspect
more of his symptoms are coming from his neck." !d. Nurse Aberdeen ordered cervical
spine x-rays, physical therapy, and a course of prednisone. !d.

       Mr. King began physical therapy at SouthFork Physical Therapy on March 20,
2015. !d. at 11. During his initial evaluation, he reported "experiencing a fall on
11112/15 [sic]. He states he injured his R shoulder and neck in the fall and has had pain
in the neck and shoulder since. He reports radicular symptoms into the R arm, forearm,
and hand (4th and 5th digits)." !d. at 11.

     SouthFork Physical Therapy discharged Mr. King from physical therapy for
noncompliance on May 5, 2015. !d. at 22-23.

       Mr. King underwent a cervical spine MRI scan on June 4, 2015. !d. at 10. The
radiologist noted, "Normal MRI of the cervical spine." !d.

        Regarding his ability to return to work, Mr. King testified that he subsequently
spoke to Dwayne Potter at Potter South East, who advised him to call back when released
to return to work. He further testified that he attempted to return to work on November
30, 2014, but Mr. Potter informed Mr. King that no jobs were available for him due to his
restrictions and terminated his employment.

       Mr. Potter testified by affidavit that, sometime after November 11, 2014, Potter
South East instituted lay-offs. (Ex. 3.) He confirmed that Mr. King contacted him to
discuss a return to work and he advised Mr. King that there was not any work available.

                                           4
!d. Mr. Potter further testified that Mr. King came to the office to see if there was any
work available. !d. During that conversation, Mr. Potter testified that Mr. King stated he
had a preexisting shoulder condition and specifically denied ever injuring his shoulder
during his employment at Potter South East. !d.

       In September 2015, Mr. King was arrested for driving under the influence while
operating a semi-truck. At the time of his arrest, Mr. King was in the process of
purchasing the truck to begin a new career as a truck driver. Mr. King admitted that, but
for his suspended license, he would be in the process of pursuing a career as a truck
driver. He further admitted there was nothing physical preventing his from pursuing a
career as a truck driver.

       Mr. King testified he continued to experience pain in his neck and right shoulder.
He denied that he was capable of performing his job at Potter South East. He remained
under a thirty-pound lifting restriction. However, he actively searched for subsequent
employment at local auto part stores in Scott County, at Wynn Co Supply, and looked for
logging jobs.

       Mr. King filed a Petition for Benefit Determination on May 8, 2015, seeking
medical and temporary disability benefits. The parties did not resolve the disputed issues
through mediation, and the Mediating Specialist filed a Dispute Certification Notice on
June 15, 2015. Mr. King filed a Request for Expedited Hearing, and this Court heard the
matter on January 5, 2016.

        At the Expedited Hearing, Mr. King argued he sustained a work-related injury
when he fell off the bridge and landed on his right side on November 11, 2014. He
notified his supervisor, David Strunk, of his injury on the date it occurred. He denied he
suffered from a preexisting shoulder injury and further asserted that there was no
evidence in the medical records to suggest otherwise. He asserted that Potter South East
did not enforce the safety harness policy and, if violation of the policy occurred, his
failure to "tie off" was negligence, not willful. Mr. King contended his injury was a
compensable claim, and, therefore, he is entitled to medical and temporary disability
benefits.

       Potter South East countered that Mr. King's alleged injury did not occur, and, if it
occurred, he failed to provide timely notice. Potter South East further argued that Mr.
King's alleged injuries did not arise out of and in the course and scope of his
employment. Potter South East contended that Mr. King suffered from a preexisting
injury to his shoulder and denied any relationship between his condition and his
employment.




                                            5
                        Findings of Fact and Conclusions of Law

       The employee in a workers' compensation claim has the burden of proof on all
essential elements of a claim. Scott v. Integrity Staffing Solutions, No. 2015-01-0055,
2015 TN Wrk. Comp. App. Bd. LEXIS 24, at *6 (Tenn. Workers' Comp. App. Bd. Aug.
18, 20 15). An employee need not prove every element of his or her claim by a
preponderance of the evidence in order to obtain relief at an Expedited Hearing. McCord
v. Advantage Human Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp. App. Bd.
LEXIS 6, at *7-8, 9 (Tenn. Workers' Comp. App. Bd. Mar. 27, 2015). At an Expedited
Hearing, an employee has the burden to come forward with sufficient evidence from
which the trial court can determine that the employee is likely to prevail at a hearing on
the merits. !d.

       To be compensable under the workers' compensation statutes, an injury must arise
"primarily out of and in the course and scope of employment[.]" Tenn. Code Ann. § 50-
6-102(14) (2015). An injury means "an injury by accident ... arising primarily out of
and in the course and scope of employment, that causes death, disablement or the need
for medical treatment of the employee." !d. For an injury to be accidental, it must be
"caused by a specific incident, or set of incidents, arising primarily out of and in the
course and scope of employment, and is identifiable by time and place of occurrence[.]"
Tenn. Code Ann.§ 50-6-102(14)(A) (2015).

       In the present case, Mr. King alleged he fell from a bridge and rolled down an
embankment on November 11, 2014, while working for Potter South East. He testified
two co-workers observed his fall along with Rocky Sexton and Charles Smith. Mr. King
issued a subpoena for Mr. Smith to appear to testify, but he failed to appear. Mr. King
did not offer testimony from any witness to substantiate his version of events.

       In contrast, Potter South East introduced the affidavits of Robert Potter, Dwayne
Potter, Rocky Sexton, and David Strunk, who all denied observing Mr. King's alleged
fall. Additionally, all four witnesses further denied that any of the twenty men working
the project reported seeing Mr. King fall. Upon careful consideration of the evidence
available, this Court finds that the Mr. King failed to establish that he is likely to succeed
on the merits on the issue of demonstrating an injury "caused by a specific incident" and
"identifiable by time and place of occurrence."

       Assuming, however, that Mr. King came forward with sufficient evidence to
establish that he is likely to succeed on the merits on the issue of demonstrating an injury
"caused by a specific incident" and "identifiable by time and place of occurrence," Mr.
King must demonstrate that he is likely to prevail at a hearing on the merits that his injury
arose primarily out of and in the course and scope of his employment. "An injury 'arises
primarily out of and in the course and scope of employment' only if it has been shown by
a preponderance of the evidence that the employment contributed more than fifty percent

                                              6
(50%) in causing the injury, considering all causes." Tenn. Code Ann.§ 50-6-102(14)(B)
(2015).

        While the medical records reflected Mr. King advised his medical providers that
he injured himself in November, the description of how the injury occurred varied in the
medical reports. In November 2014, Mr. King reported he shoveled concrete when he
felt a tear in his shoulder. In January 2015, he reported a fall in November. In March
2015, he advised that he fell from a bridge. Regardless of the inconsistencies in the
description of how the injury occurred, none of his medical providers provided an
opinion as to the cause of his condition and its causal relationship to his employment at
Potter South East. Accordingly, this Court finds that Mr. King failed to establish that he
is likely to succeed on the merits on the issue of demonstrating that his alleged injury
arose primarily out of and in the course and scope of his employment with Potter South
East.

       Therefore, as a matter of law, based upon the available evidence, this Court finds
that Mr. King failed to demonstrate that he is likely to prevail at a hearing on the
merits. His request for medical and temporary disability benefits is denied at this time.

       In light of this Court's findings above, it is not necessary for the Court to address
the defenses of notice and failure to wear the safety harness.

IT IS, THEREFORE, ORDERED as follows:

   1. Mr. King's claim against Potter South East and its workers' compensation carrier
      for the requested medical and temporary disability benefits is denied at this time.

   2. This matter is set for an Initial (Scheduling) Hearing on Tuesday, April 12, 2016,
      at 2:00p.m. eastern time.

       ENTERED this the     t_~ay of March, 2016.

                                          Hon . ..
                                        Workers' Compensation Judge

Initial (Scheduling) Hearing:

       An Initial (Scheduling) Hearing has been set with Judge Pamela B. Johnson, Court
of Workers' Compensation Claims. You must call 865-594-0091 or toll-free at 855-543-
5041 to participate in the Initial Hearing.


                                             7
        Please Note: You must call in on the scheduled date/time to participate. Failure to
call in may result in a determination of the issues without your further participation.

Right to Appeal:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within seven business days of the
      date the Workers' Compensation Judge entered the Expedited Hearing Order.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

   4. The appealing party is responsible for payment of a filing fee in the amount of
      $75.00. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or
      other delivery service. In the alternative, the appealing party may file an Affidavit
      of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
      fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
      of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
      will consider the Affidavit of Indigency and issue an Order granting or denying
      the request for a waiver of the filing fee as soon thereafter as is
      practicable. Failure to timely pay the filing fee or file the Affidavit of Indigency
      in accordance with this section shall result in dismissal of the appeal.

   5. The parties, having the responsibility of ensuring a complete record on appeal,
      may request, from the Court Clerk, the audio recording of the hearing for the
      purpose of having a transcript prepared by a licensed court reporter and filing it
      with the Court Clerk within ten calendar days of the filing of the Expedited
      Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
      the evidence within ten calendar days of the filing of the Expedited Hearing
      Notice of Appeal. The statement of the evidence must convey a complete and
      accurate account of what transpired in the Court of Workers' Compensation
      Claims and must be approved by the workers' compensation judge before the
      record is submitted to the Clerk of the Appeals Board.

  6. If the appellant elects to file a position statement in support of the interlocutory
     appeal, the appellant shall file such position statement with the Court Clerk within
     five business days of the expiration of the time to file a transcript or statement of

                                            8
the evidence, specifying the issues presented for review and including any
argument in support thereof. A party opposing the appeal shall file a response, if
any, with the Court Clerk within five business days of the filing of the appellant's
position statement. All position statements pertaining to an appeal of an
interlocutory order should include: (1) a statement summarizing the facts of the
case from the evidence admitted during the expedited hearing; (2) a statement
summarizing the disposition of the case as a result of the expedited hearing; (3) a
statement of the issue(s) presented for review; and (4) an argument, citing
appropriate statutes, case law, or other authority.




                                     9
                                     APPENDIX

Technical record:
   • Petition for Benefit Determination, filed May 8, 2015;
   • Dispute Certification Notice, filed June 15, 20 15;
   • Request for Expedited Hearing, filed July 28, 2015;
   • Show Cause Order, issued September 10, 2015;
   • Request for Expedited Hearing with Affidavit, filed October 9, 20 15;
   • Order, issued October 12, 2015;
   • Employer's Motion to Dismiss Employee's Request for Expedited Hearing and
      Motion for Continuance, filed October 13, 2015; and
   • Order, issued November 16, 2015; and
   • Employee's Amended Position Statement, filed December 30, 2015.

The Court did not consider attachments to Technical Record filings unless admitted into
evidence during the Expedited Hearing. The Court considered factual statements in these
filings or any attachments to them as allegations unless established by the evidence.

Exhibits:
   • EXHIBIT 1: Affidavit of Michael King;
   • EXHIBIT 2: Affidavit of Robert Potter;
   • EXHIBIT 3: Affidavit of Dwayne Potter;
   • EXHIBIT 4 (Collective): Medical Records of:
       o Family Orthopedic Clinic (Nurse Aberdeen),
       o Winfield Medical Center,
       o Jellico Community Hospital,
       o SouthFork Physical Therapy,
       o Mountain People's Health Council (Dr. Phillips), and
       o Pioneer Community Hospital.
  • EXHIBIT 5: Affidavit ofRocky Sexton;
  • EXHIBIT 6: Affidavit of David Strunk;
  • EXHIBIT 7: Wage Statements; and
  • EXHIBIT 8: Late-Filed Transcript of Deposition of Michael King (Never filed).




                                          10
                           CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the Expedited Hearing Order was
sent to the following recipients by the following methods of service on this the 4th day
ofMarch, 2016.

Name                       Certified   Fax     Email   Service sent to:
                            Mail
William F. Evans, Esq.,                         X      williamevansesg@gmail.com
Employee's Attorney
Brad C. Burnette, Esq.,                         X      bradburnette@foxandfarley.com
Employee's Attorney
Sarah H. Best, Esq.,                            X      shbest@mi js.com
Employer's Attorney




                                               Penny Shrum, Court Clerk
                                               WC.CourtClerk@tn.gov




                                          11